Title: From John Adams to Mathew Carey, 18 September 1813
From: Adams, John
To: Carey, Mathew



Sir
Quincy Sep 18th 1813

Your favour of the 6th. has given me much pleasure; had I lived with Dr Johnson I would have given him a guinea a piece his usual price for two sermons; one upon “Let your light shine before men” the other upon Let not your left hand know what your right hand performs.” They are perfectly reconciliable though it may be somewhat difficult in practice to comply with both precepts in sincerity.
There have been some examples of generous donations in this country Harvard founded a college at Cambridge, Coddington a school at mount Wollaston, Dummer an Academy at Byfield Phanuel a famous Hall in Boston, Stoughton a College at Cambridge. Phillips an accademy at Exeter, Phillips an accademy at Andover, Bowdoins a university in Maine, Bartlet a large additional donation to the Andover Institution  &c, I write currente calamo the few instances near me, what others there may be in other States I have not enquired.
Several causes have probably damped this ardor 1 Lotteries 2 Corporations 3 an apprehension of the accusation of an aspiring ambition to celebrate family names and establish families, &c.
Many libraries have been begun Private subscriptions and donations have been more numerous and abundant. I wish you could have informed me that Mr Jones had paid you rather than promised to pay you the money is in his hands if he does not pay you I pray you to let me know it I know not why he did not pay instead of promising.
I have received no communications concerning our naval history; but those I have sent to you. There is a damper. I know the cause. send out your second edition as soon as possible and promise a third. there must be no fooling on this march. If the President and Congress do not exert every nerve in naval operations on the Lakes and on the Ocean; the vengeance of Heaven and Earth will soon be visible and palpable on this country. Is this country inhabited by rational creatures or by Idiots? to this question I very seriously subscribe / the name of

John Adams